Citation Nr: 1638053	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1966 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction over the case was later transferred to the RO in St. Petersburg, Florida.

The Veteran was scheduled for a Board hearing in Washington, DC in August 2014.  However, the record indicates that he cancelled the hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is competent to manage his own affairs.

In a May 2011 examination report, a VA examiner stated that the Veteran knows the amount of his benefit payment and the amounts of monthly bills and prudently handles payments.  The examiner stated that the Veteran personally handles money and pays bills but is not capable of managing his financial affairs.  The examiner noted that while the Veteran may always pay his bills, he cannot hold a job.  The examiner also concluded that the Veteran's psychiatric disability results in total occupational and social impairment.  In a January 2012 report, the examiner opined that the Veteran is incompetent to manage his own funds for VA purposes.  

In a March 2012 letter, the Veteran's treating psychiatrist stated that the Veteran is not competent to handle his VA funds.  The psychiatrist stated that the Veteran exhibits significant deficits across most cognitive areas including judgment and reasoning abilities, and his cognitive deficits are exacerbated by his chronic mental illness.  The psychiatrist stated that the Veteran has no insight or appreciation of his cognitive deficits which contributes to his impaired judgment and reasoning abilities.  The psychiatrist stated that it will be in the Veteran's best interest to have a fiduciary manage his financial issues.  The psychiatrist concluded that the Veteran is incompetent for VA purposes.  

In a June 2012 supplemental statement of the case, the AOJ continued to find that the Veteran was incompetent for VA purposes.  

In a May 2013 statement, the Veteran requested a new examination as he had the flu during the last one.  Then, in a September 2013 statement, the Veteran asserted that he had made a mistake during a prior examination when he indicated that he cannot pay his bills.

An April 2014 VA neuropsychological assessment reflects a psychologist's statement that overall there are many factors that go into making decisions about handling one's finances and from a neuropsychological point of view it was his opinion that the Veteran properly demonstrated the capacity to do so.

An August 2016 report of general information reflects a field examiner's opinion that based on several visits the Veteran should not be rated as competent as he has shown no ability to keep accurate records of his personal banking as he is in charge of his benefits from the Social Security Administration (SSA).  The field examiner stated that there is no way to verify what the Veteran is doing with his SSA funds or evaluate his ability to manage the funds, and that it is unknown if any of the funds are being conserved or managed properly.  The field examiner then referenced some delusional statements made by the Veteran.

Given the above, additional pertinent records were added to the claims folder after the June 2012 supplemental statement of the case.  While the neuropsychological assessment indicates that the Veteran is competent for VA purposes, the more recent field examination found that the Veteran is incompetent.  To properly assess the Veteran's mental capacity, the AOJ should afford him a current examination.

The record also reflects outstanding VA medical records pertinent to the claim.  The January 2012 report cites to a treatment note dated the day before and the April 2014 neuropsychological assessment cites to a neuropsychological assessment conducted in 2013.  However, the record only contains VA treatment notes through October 2011.  Thus, the AOJ should obtain any treatment notes since that time.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment notes since October 2011.  

2.  Then, schedule the Veteran for a VA examination to determine whether he is competent for VA purposes.  All indicated tests should be conducted.  The examiner should review the claims folder and note that review in the report.  The examiner should state whether the medical evidence is so clear and convincing so as to leave no doubt that the Veteran, due to an injury or disease, lacks the mental capacity to contract or manage his own affairs, including disbursement of funds without limitation.  The examiner should discuss the May 2011 and January 2012 VA examination reports, March 2012 letter from the treating psychiatrist, April 2014 VA neuropsychological assessment note, and August 2016 report of general information by the field examiner.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim with consideration of all the evidence added to the claims folder since the June 2012 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

